Title: From Thomas Jefferson to Martha Jefferson Randolph, 20 March 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Marthe
                            
                            Washington Mar. 20. 07.
                        
                        Mr. Randolph continues well without the least retrograde circumstance. he sleeps well, walks a good deal
                            about the house, rides out in the carriage every day this cruel weather will permit & breakfasts & dines with us. but
                            his strength returns so slowly that he certainly will not be able to undertake his journey on Monday as we had hoped.
                            indeed I do not think a time can be fixed. when he shall be able to get on horseback & ride half a dozen miles without
                            fatigue I think he may venture to set out in a chair. you shall hear twice a week of his advance towards this.   I am now in
                            the 7th. day of a periodical head-ache, & I write this in the morning before the fit has come on. the fits are by no
                            means as severe as I have felt in former times, but they hold me very long, from 9. or 10. in the morning till dark.
                            neither Calomel nor bark have as yet made the least impression on them. indeed we have quite a hospital, one half below
                            & above stairs being sick. Lemaire is seriously ill. John Freeman just getting about after a 6. weeks confinement with a
                            broken jaw. I hope you are all well, and send you my tenderest affections.
                        
                            Th: Jefferson
                            
                        
                    